DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 line 2 is objected to because of the following informalities:  “…leading to a key hole portion…” should be “…leading to the key hole portion…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moubayed et al. (Moubayed), US 6,164,921.
Regarding claim 1, Moubayed discloses an infusion pump apparatus (shown in Fig. 7) comprising: A) a length of resilient tubing (resilient tubing 88, col 10 line 63, the length that resides within the door as shown in Fig. 7); B) an infusion pump (peristaltic pump 10, col 7 line 62) including: a pump housing (housing 16, col 8 line 6); a pumping mechanism (drive unit 36, col 9 line 4, and pump fingers 52, col 9 lines 34-35) supported by the pump housing (Figs. 5-6); a pump door (door, see annotated Fig. 6 below) movable relative to the pump housing, wherein the pump door moves to an open position (open position, shown in Fig. 6) to allow the length of tubing to be loaded in the infusion pump adjacent to the pumping mechanism (Fig. 7 shows the length of tubing loaded in the infusion pump adjacent the pumping mechanism, which occurs when the door is in the open position) and the pump door moves to a closed position (closed position, shown in Fig. 7) covering the length of resilient tubing (Fig. 7); a latch member (latch mechanism 30, col 8 lines 36-37) pivotally mounted to the pump door, wherein the latch member is pivotable relative to the pump door about a latch pivot axis (latch pivot axis, see annotated Fig. 6 below); and a latch pin (latch pin, see annotated Fig. 6 below) at a fixed location relative to the pump housing; and C) a free-flow protection device (shut off valve 14, col 11 line 1, and shown in Figs. 11-12) biased to pinch the resilient tubing closed to stop fluid flow therethrough (col 12 lines 40-41); wherein the latch member has a first range of pivotal motion (first range of pivotal motion is the entire range of motion illustrated in Fig. 7 of latch member 30) about the latch pivot axis in a latching direction (the latching direction is counter-clockwise rotation of the latch member, as shown in Fig. 7) for causing the latch member to engage with the latch pin to secure the pump door in the closed position and a second range of pivotal motion (second range of pivotal motion overlaps with the first range pivotal motion, but is defined to begin after the first range of motion has begun, and also when the door closes and makes contact with the shut off valve, and is completed when the latch member is fully rotated about the latch pin in the latching direction which coincides with the ending of the first range of pivotal motion) about the latch pivot axis in the latching direction for causing the latch member to actuate the free-flow protection device against the bias to unpinch the resilient tubing and allow fluid flow therethrough (the second range of pivotal motion is defined to coincide with the door making contact with the shut off valve, and therefore is part of the motion for causing actuation of the shut-off valve), wherein the latch member pivots through at least a portion of the first range of pivotal motion before beginning to pivot through the second range of pivotal motion.  

    PNG
    media_image1.png
    432
    708
    media_image1.png
    Greyscale

Regarding claim 2, Moubayed discloses the infusion pump apparatus according to claim 1, wherein at least a portion of the second range of pivotal motion overlaps with a portion of the first range of pivotal motion (see claim 1 above).  
Regarding claim 3, Moubayed discloses the infusion pump apparatus according to claim 1, wherein the latch member has an unlatched limit position (unlatched limit position, see annotated Fig. 7 below) defining a beginning of the first range of pivotal motion, and the second range of pivotal motion begins after the latch member has pivoted from the unlatched limit position through a predetermined angle (predetermined angle is slightly less than the angle shown below, see annotated Fig. 7 below, between the unlatched limit position and just before the latch member contacts the latch pin) about the latch pivot axis in the latching direction.  

    PNG
    media_image2.png
    564
    575
    media_image2.png
    Greyscale

Regarding claim 5, Moubayed discloses the infusion pump apparatus according to claim 3, wherein the latch member has a latched limit position (latch limit position is the closed position shown Fig. 7 wherein the latch member 30 is fully rotated in the counter-clockwise direction) at an end of the first range of pivotal motion, wherein the latched limit position further defines an end of the second range of pivotal motion (see claim 1 above).  
Regarding claim 7, Moubayed discloses the infusion pump apparatus according to claim 1, wherein the pump door includes a platen surface (concave inner surface 28, col 14 lines 20-21) and the pumping mechanism includes a plurality of peristaltic pumping fingers (pump fingers 52, col 9 lines 34-35, mapped in claim 1 above) opposed by the platen surface when the pump door is in the closed position (Fig. 7) and a motor-driven cam (cam 34, col 9 line 1) operable to displace the plurality of peristaltic pumping fingers to resiliently deform the tubing against the platen surface (col 9 lines 37-41, and Fig. 8), wherein at least one of the plurality of peristaltic pumping fingers is arranged to pinch the tubing against the platen surface to prevent flow through the tubing when the pump door is in the closed position and the pumping mechanism is not operating (col 9 lines 9-10, col 14 lines 20-31, and col 14 lines 49-53).  
Regarding claim 9, Moubayed discloses the infusion pump apparatus according to claim 1, wherein the latch member includes a slot (slot, see annotated Fig. 6 below) having a keyhole portion (keyhole portion, see annotated Fig. 6 below) and an entryway surface (entryway surface, see annotated Fig. 6 below) leading to a keyhole portion, and wherein the entryway surface and then the keyhole portion sequentially engage with the latch pin as the latch member is pivoted through the first range of pivotal motion (Fig. 7).  

    PNG
    media_image3.png
    512
    587
    media_image3.png
    Greyscale

Regarding claim 10, Moubayed discloses the infusion pump apparatus according to claim 1, wherein the free-flow protection device is attached to the length of resilient tubing (Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moubayed in view of Momeni, US 2012/0257986 A1.
Regarding claim 4, Moubayed discloses the infusion pump apparatus according to claim 3. 
Moubayed does not explicitly teach wherein the predetermined angle is at least forty-five degrees.  
However, Momeni teaches a pump having a hinged door wherein the predetermined angle is at least forty-five degrees (Figs. 4 and 6 show an unlatched limit position of approximately 90 degrees, and Fig. 7A show that the hinged door is capable of being rotated at least forty-five degrees prior to engaging the latch pin).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the first range of pivotal motion of Moubayed with a predetermined angle of at least forty-five degrees as taught by Momeni to prevent any damage to the door in the event the latch is opened forcefully resulting in over rotation.  
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed infusion pump apparatus. 
The closest prior art is Moubayed et al. (Moubayed), US 6,164,921.
Regarding claim 6, Moubayed fails to teach among all the limitations or render obvious an infusion pump apparatus as claimed, which includes wherein the pump door does not contact the free-flow protection device when the pump door is in the closed position, in combination with the total structure and function of the infusion pump apparatus as claimed.  
Regarding claim 8, Moubayed fails to teach among all the limitations or render obvious an infusion pump apparatus as claimed, which includes wherein the latch member includes a curved cam surface and the free-flow protection device includes a curved actuating surface for cooperating with the curved cam surface, and wherein the curved cam surface engages the curved actuating surface while the latch member is pivoted through the second range of pivotal motion to actuate the free-flow protection device, in combination with the total structure and function of the infusion pump apparatus as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                             
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783